Per Curiam.
Mandamus to compel the respondent to admit the relator to a seat as supervisor of the township of Benton. The record shows that the statutory certificate of the election of relator at the annual township meeting was duly made, signed and filed by a majority of the election board, and that relator duly took and filed the oath of office. In opposition to this it was shown that at the close of the poll the votes were counted and one Gallagher, the opposing candidate to relator, was declared elected; that said Gallagher had filed oath accordingly and proceeded to act as supervisor, and been admitted by respondents to a seat on the board as duly chosen, and that the count on which relator was certified to be elected was made on.opening the boxes the day after the election.
The Court held that the relator had th q prima faoie right, and that when he presented himself as a member of the board, respondents had no authority to go behind the certificate and enter upon an examination of his actual election. If the election is disputed, the dispute presents a question for judicial cognizance, and the board of supervisors have no authority to try it.
Mandamus granted.